*364OPINION.
Smith:
The petitioners, being the estates of Philip M. Reynolds and Mary G. Reynolds, claim the right to deduct from gross income of the estates for taxable portions of the calendar year 1923 amounts *365for exhaustion of the contracts under which they received large amounts of royalties during the periods in question; they claim this right on the basis of the value of the contracts at the dates of death of the decedents, which is alleged to be at least $225,000 in each case.
The contentions of the petitioners are denied by the respondent, who contends (1) that the values of the royalty rights contended for by the petitioners are not supported by the evidence; (2) that the royalty rights are not exhaustible property, and (3) that if they are exhaustible property they should be exhausted upon the basis of the cost to the decedents, rather than upon the basis of their value at the dates of death of the decedents.
The pertinent sections of the Revenue Act of 1921 are as follows:
Sec. 219. (a) That the tax Imposed by sections 210 and 211 shall apply to the income of estates or of any kind of property held in trust, including—
(1) Income received by estates of deceased persons during the period of administration or settlement of the estate;
* * * * * * *
(b) The fiduciary shall be responsible for making the return of income for the estate or trust for which he acts. The net income of the estate or trust shall be computed in the same manner and on the same basis as provided in section 212 * *' *.
(e) In cases under paragraphs (1), (2), or (3) of subdivision (a) or in any other case within subdivision (a) of this section except paragraph (4) thereof the tax shall be imposed upon the net income of the estate or trust and shall be paid by the fiduciary * * * In such cases the estate or trust shall, for the purpose of the normal tax, be allowed the same credits as are allowed to single persons under section 216.
Sec. 212. (a) That in the case of an individual the term “net income” means the gross income as defined in section 213, less the deductions allowed by section 214. * * *
Sec. 213. That for the purposes of this title (except as otherwise provided in section 233) the term “gross income”—
*******
(b) Does not include the following items, which shall be exempt from taxation under this title:
*******
(3) The value of property acquired by gift, bequest, devise, or descent (but the income from such property shall be included in gross income) ; * * * Sec. 214. (a) That in computing net income there shall be allowed as deductions :
* * * * * * *
(8) A reasonable allowance for the exhaustion, wear and tear of property used in the trade or business, including a reasonable allowance for obsolescence. In the case of such property acquired before March 1, 1913, this deduction shall be computed upon the basis of its fair market price or value as of March 1, 1913 * * *
The evidence as to the value of the royalty rights at the dates of death of the decedents consists principally of a conversation between *366one of the executors of the decedents’ estates and the chairman of the board of directors of Scott & Williams, Inc., in which the chairman signified a willingness to pay $450,000 for the rights of the estates to receive royalties if they should wish to sell them: of the fact that the royalty rights were reported in estate-tax returns of the estates of each of the decedents at a value of $225,000; and of the amount of royalties received by the estate of each decedent for a fractional part of the year 1923. The amounts of royalties received for the fractional parts of the year 1923 for which income-tax returns were made for the estates would indicate that the royalty receipts for the full year would amount to nearly $50,000 in the case of each estate. This evidence satisfies us that the value of the rights to receive royalties possessed by the estate of Philip M. Reynolds at the date of death of the decedent was equal to $225,000, and that of the estate of Mary G. Reynolds the same amount less the exhaustion sustained from February 16, 1923, to the date of her death, April 7, 1923.
The respondent contends that the contracts to receive royalties were not property upon which a deduction for exhaustion can be predicated; that neither of the petitioners had any enforceable right against Scott & Williams, Inc., for royalties prior to the contract between the executors and the corporation dated May 4, 1923; that the evidence does not show that Philip M. Reynolds had any right to royalties payable under the agreement between Scott and the corporation dated April 2, 1917, modifying and extending the contract of March 10, 1913. The assignment by Robert W. Scott to Philip M. Reynolds of one-half interest in the contract of March 10, 1913, carried with it, in our opinion, a right to receive one-half of the royalties payable to Scott. The modification and extension of the contract between Scott and the corporation did not operate to bar Reynolds from his interest in the contract. All of the parties interested recognized the fact that Reynolds was still entitled to receive' his royalties and he did receive them. In the light of this situation we are of the opinion that the objections of the respondent upon this point are without merit.
We have held in Appeal of Julia Andrews Bruce, et al., 5 B. T. A. 300, that a contract right to receive royalties is a depreciable asset. In Atlantic Carton Corporation, 2 B. T. A. 380, the question under consideration was whether certain contracts assigned to a corporation were merely subscriptions to its capital stock or were assets. In the course of its opinion the Board said:
Taking the most favorable view of the situation for the taxpayer, the contracts and options turned over to the corporation by Turner and Van Wagenen under the contract of November 23, 1916, were property and their cost was properly capital of the corporation. Therefore, the taxpayer was entitled to take deductions for the exhaustion of that property in the same manner *367as in the ease of any other exhaustible property; that is, to spread such exhaustion over the life of the property and deduct an aliquot part in each year of its life.
To the same effect is General Equipment Co., 2 B. T. A. 804, in which the Board said:
And this principle [of depreciation] may bo extended to contracts and other intangible property where their life is definitely limited.
See also Kentucky Tobacco Products Co. v. Lucas, 5 Fed. (2d) 723, in which it was held that under the Revenue Act of 1918 a corporation was entitled to deduct from gross income a reasonable amount for the exhaustion of a contract used in its business.
The taxing statute permits the deduction of a reasonable allowance for the exhaustion of property “used in the trade or business.” The income of the petitioner estates arose from royalty contracts. We think that they were “ used ” in the business of the estates within the meaning of the statute.
The period over which the estates were to receive royalty contracts is not entirely definite. They were clearly to receive them until July 4, 1933, and might receive them for a longer period. We think, however, from the record that there is no certainty that royalties will be received beyond July 4, 1933, and we accept that date as the end of the royalty term.
The third contention of the respondent upon this point is that if the petitioners are entitled to deduct any amount for exhaustion of their royalty contracts such exhaustion must be based upon the cost to the decedents and not upon their value at the dates of death. In support of this contention the respondent cites McKinney v. United States, 62 Ct. Cls. 180, 188. Petition for a writ of cer-tiorari was denied by the United States Supreme Court October 25, 1926, 273 U. S. 716. In that case the Court of Claims considered whether the basis for determining gain or loss on the sale of property by an estate under the provisions of the Revenue Act of 1918 was the fair market value of the property at the date of the decedent’s death, or the cost or March 1, 1913, value of the property in the hands of the decedent. The court decided that the basis for determining such gain or loss was the cost in the hands of the decedent, and not the fair market value at the date of the decedent’s death. The following is the language of the court upon that point:
Defendant is also contending that the sale by the executors creates a different situation from that which would have existed had the sale been made by McKinney himself, and It in effect asks the court to consider as the cost of the property, not the purchase price, but the appraised value of it at the time of the testator’s death, as though it had cost them that amount. Of course, there was no cost to the executors. They were the personal representatives of the decedent. The stock was the same stock as it had been in the hands of the decedent, and, as stated, had he lived and sold the stock *368himself there would have been no question of taxable gain. The fact that they were executors did not alter the situation.
From tliis it is argued that since the basis for computing the gain or loss is the cost to the decedent, the basis for computing exhaustion of property is the cost to the decedent and not the value at the date of death.
In Appeal of Dorothy Payne Whitney Straight, Executrix, 7 B. T. A. 177, the Board held that the basis for determining the gain or loss resulting from the sale of property by an executor is the value of the property at the date of the decedent’s death and not the cost to the decedent. In the appeals at bar we reach the conclusion that the rights to receive royalties in the case of each estate had a capital value at the date of death the values of which property rights are exhaustible over periods of years which will end July 4, 1933. A reasonable allowance for the exhaustion of such contracts is the aliquot part thereof allocable to the taxable periods under review.
The second point involves the question whether taxes paid at the source should be deducted from the total tax due shown on the income-tax returns of the estates before the computation of the 25 per cent reduction allowed by section 1200(a) of the Revenue Act of 1924. We are of the opinion that taxes paid at the source constitute credits against the total tax and that the balance of the tax payable by the estate in each case is the amount against which the allowance under section 1200(a) of the taxing statute should be calculated. This is consonant with our decision in Appeal of John Moir, et al., 3 B. T. A. 21.
Reviewed ' " the Board.
Judgments will Toe entered on 15 days’ notice, wnder Rule 50.